Case 2:19-cv-00590-SPC-MRM Document 59 Filed 08/06/20 Page 1 of 9 PageID 2842




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                      FORT MYERS DIVISION

     BRIANA DEANE SALYERS and                                 CASE NO: 2:19-cv-590-FtM-39MRM
     BRITTANY DEANE SALYERS,

            Plaintiffs,

     vs.

     SCOTT P. GUTTENBERGER,

            Defendant.
                                                     /

                      PLAINTIFFS’ RESPONSE IN OPPOSITION
              TO DEFENDANT’S MOTION TO QUASH SERVICE OF PROCESS

           Plaintiffs BRIANA DEANE SALYERS and BRITTANY DEANE SALYERS

 (“Plaintiffs”), hereby respond to Defendant SCOTT P. GUTTENBERGER’s (“Defendant”)

 Motion to Quash Service of Process [DE 58]. In support thereof, Plaintiffs state as follows:

                                              INTRODUCTION

           In this action, Plaintiffs, who are identical twins, have sued Defendant in an Amended

 Verified Complaint1 setting forth nine counts related to Defendant’s continuous efforts to

 disparage and defame Plaintiffs over the past five years. Specifically, Plaintiffs allege that since

 Defendant and Plaintiff Brittany Deane Salyers (“Brittany”) broke up in 2015, Defendant has

 engaged in a campaign to relentlessly stalk, harass and defame Plaintiffs on a daily basis. Among

 other things, Defendant recorded Plaintiffs without their permission then posted altered versions

 of these recordings, along with thousands of negative and false statements about Plaintiffs, on

 various on-line mediums, including websites, Twitter, Facebook and YouTube.



 1
           The factual allegations in the Amended Verified Complaint were verified under penalty of perjury by both
 Plaintiffs and are relied upon herein.


                                                         1
Case 2:19-cv-00590-SPC-MRM Document 59 Filed 08/06/20 Page 2 of 9 PageID 2843




        Plaintiffs initially filed their original Verified Complaint and Demand for Jury Trial

 (“Complaint”) [DE 1] on August 20, 2019. On February 3, 2020, a process server, H. Joseph

 Cabrejos, served the Summons and Complaint upon Defendant at his home address in Honolulu,

 Hawaii. A Proof of Service was filed on February 12, 2020 [DE 20] (“Proof of Service” or

 “POS”). After Plaintiffs received a Default [DE 26] against Defendant for his failure to timely

 respond to the Complaint, Defendant moved to set aside the default [DE 28], and filed Defendant’s

 Answer to Complaint & Motions to Dismiss Complaint for Insufficient Service of Process and for

 Lack of Personal Jurisdiction (“Motion to Dismiss”) [DE 30]. Plaintiffs filed a Response in

 Opposition to Defendant’s Motion to Dismiss [DE 36].

        Before the Motion to Dismiss was ruled upon by this Court, Plaintiffs filed an Amended

 Verified Complaint and Demand for Jury Trial [DE 53]. In response, on July 24, 2020, Defendant

 filed his Motion to Quash Service of Process [DE 58] (the “Motion”). The Motion relies upon an

 Affidavit of Scott Guttenberger [DE 35] (“Guttenberger Affidavit”) which was previously filed in

 support of the earlier Motion to Dismiss [DE 30] which attempted to strike the same service

 attempt. Plaintiffs now timely file this Response and assert that the current Motion should be

 denied because Defendant cannot establish that service was improper.

                                       MEMORANDUM

 I.   The Motion Should be Denied.

      In the Motion, Defendant once again argues service was invalid because Defendant was not

 home at the time of service and, even if he was, service was still improper. However, the Motion

 should be denied because Florida law provides that the drop service performed here is appropriate

 when a defendant is actively evading service, such as what Defendant did here. Secondly,

 Defendant’s uncorroborated and self-serving statement in the Guttenberger Affidavit that he was




                                                2
Case 2:19-cv-00590-SPC-MRM Document 59 Filed 08/06/20 Page 3 of 9 PageID 2844




 not home at the time of service does not constitute the “strong and convincing evidence” required

 to meet Defendant’s burden.

         a. Legal Standard

         Florida Statutes § 48.031 provides, in relevant part, that:

         Service of original process is made by delivering a copy of it to the person to be
         served with a copy of the complaint, petition, or other initial pleading or paper or
         by leaving the copies at his or her usual place of abode with any person residing
         therein who is 15 years of age or older and informing the person of their contents.

 § 48.031(1)(a), Fla. Stat. A “process server’s return of service is presumed to be valid and satisfies

 a plaintiff’s initial prima facie burden . . . The burden then shifts to Defendant to refute by strong

 and convincing evidence that service was not properly effectuated.” Sportcrete Ltd. v. Sternberg,

 611CV175ORL18GJK, 2011 WL 13298767, at *4 (M.D. Fla. Oct. 6, 2011) (citations omitted).

         b. Service of Process was Properly Effectuated on Defendant.

                i. Drop Service was proper because Defendant was actively evading service.

       Here, the Proof of Service filed on February 12, 2020 [DE 20] establishes that the process

 server knocked on Defendant’s apartment and Defendant responded but refused to open the door.2

 The process server attests that:

         I knocked on the door for Mr. Guttenberger’s apartment and said: "Hey Scott, this
         is Joe." He responded by stating: "Joe who?" I explained I was a process server
         and that I had legal documents to serve on him. He refused to open the door and
         denied he was Mr. Guttenberger.

 The response by the party inside Defendant’s residence proves that he was, in fact, the Defendant.

 If he was not, the natural and normal response to the process server’s statement of “Hey Scott, this

 is Joe” would be to say, “I’m not Scott.” or “Scott’s not here.” However, the party responded by

 saying “Joe who?” thus indicating that he was, in fact, Scott (i.e., the Defendant). It wasn’t until


 2
          This method is sometimes referred to as “drop service.” See, e.g., Sportcrete Ltd., 2011 WL 13298767 at
 *4–5 (referring to the leaving of process on defendant’s doorstep as “drop service”).


                                                        3
Case 2:19-cv-00590-SPC-MRM Document 59 Filed 08/06/20 Page 4 of 9 PageID 2845




 after the process server explained who he was and that he was there to serve Defendant with legal

 documents that Defendant, inside the residence, denied being the Defendant. The process server

 then read the summons out loud and left the Process at Defendant’s door. See POS.

      Further, the Proof of Service contains a detailed description of the service attempt, on the

 second page of the POS. The description of the service attempt is attached to the POS, and

 specifically referenced on the first page (“See attached description for additional details of

 Service”) which was signed under penalty of perjury. At the bottom left of the first page of the

 POS, it also states: “Please see attached Affidavit of Service”, which references the second page

 of the POS and clearly indicates the intent of Mr. Cabrejos that the description of the service on

 the second page is considered as part of the sworn Proof of Service, under oath.

      The description is therefore properly considered as part of the Proof of Service, signed under

 oath, and is no different than if it had been printed on the first page of the POS, or, in this case,

 attached because there was insufficient room to include it above the signature line of Mr. Cabrejos.

 The Proof of Service also confirms that the Process Server verified the address of the apartment as

 belonging to the Defendant and also confirmed the Defendant’s identity using a photograph.

      While Defendant alleges that service was improper even if he was home at the time of

 service, Florida law provides otherwise. Specifically, Courts have held it is proper to serve a

 defendant by leaving process on their door and informing them of the contents (i.e., drop service)

 when the defendant is actively evading service. For example, Olin Corp. v. Haney, 245 So. 2d 669

 (Fla. 4th DCA 1971) and Haney v. Olin Corp., 245 So. 2d 671 (Fla. 4th DCA 1971) involved a

 husband and wife who were evading service. Neither defendant would open the door when the

 sheriff knocked, rang the doorbell and identified himself so the sheriff left the process on their

 doorstep. Id. In both appeals, the Courts found service to be proper because the defendants were

 evading service. Olin, 245 So. 2d at 671 (finding that where a defendant is actively evading

                                                  4
Case 2:19-cv-00590-SPC-MRM Document 59 Filed 08/06/20 Page 5 of 9 PageID 2846




 service, the requirements of the service statutes “may be satisfied if the process server leaves the

 papers at a place from which such person can easily retrieve them and takes reasonable steps to

 call such delivery to the attention of the person to be served.”) (citations omitted). Similarly, in

 Kennedy v. Grova, 11-61354-CIV, 2012 WL 1368139, *3 (S.D. Fla. Apr. 19, 2012) the Court

 applied Florida law, denied a motion to quash service and held that

        Together, the affidavits on file show that Mr. Grova attempted to avoid service by
        refusing to open his door, and Mr. Torres notified Mr. Grova that he was being
        served and left the papers, both the Summons and Amended Complaint, on Mr.
        Grova's front door, a place where Mr. Grova could readily access them. Therefore,
        service was proper under Florida law.

 Id. at *3 (string-citing cases)(emphasis added); see also Sportcrete Ltd. v. Sternberg,

 611CV175ORL18GJK, 2011 WL 13298767, at *4–5 (M.D. Fla. Oct. 6, 2011)(finding drop service

 to be proper where the process server averred that defendant “knew the process server was

 attempting to serve him, but attempted to evade service by refusing to open his door”) (string-

 citing Florida state and federal cases); Palamara v. World Class Yachts, Inc., 824 So. 2d 194, 194–

 95 (Fla. 4th DCA 2002).

        Defendant argues that the case of Cullimore v. Barnett Bank of Jacksonville, 396 So. 2d

 894 (Fla. 1st DCA 1980) is analogous and supportive of his argument. Defendant’s reliance on

 Cullimore is misplaced. In Cullimore, the deputy sheriff who attempted service arrived at the

 home, heard noises inside the home which ceased when she knocked, and never spoke with anyone

 inside the abode. As such, the court found that there was “no evidence that she knew the noises

 were made by a person…” Id. at 895. Thus, there was no identification of the defendant and

 nothing to indicate that the defendant was inside the home but evading service. However, in this

 matter, the process server, Mr. Cabrejos, did speak with the Defendant, and in fact conversed with

 him about the fact that he was a process server and was there to serve legal documents. Only after




                                                  5
Case 2:19-cv-00590-SPC-MRM Document 59 Filed 08/06/20 Page 6 of 9 PageID 2847




 learning that Mr. Cabrejos was a process server did the Defendant attempt to evade service by

 claiming to be someone else (not saying who) and refusing to open the door.

        The Proof of Service provides evidence that Defendant was actively evading service –

 refusing to open the door to the process server as soon as the Defendant learned it was a process

 server at the door. The Proof of Service also demonstrates that the process server was able to

 confirm the Defendant’s identity and the facts of the service attempt demonstrate that the

 Defendant was the person speaking with the process server, not someone else. As such, and due

 to the evasion of service by the Defendant, drop service was proper and the process server’s sworn

 allegations are sufficient to meet Plaintiff’s initial burden, thus the burden shifts to the Defendant.

 See Sportcrete, 2011 WL 13298767, at *4 (finding process server’s affidavit to be “sufficient to

 meet Plaintiff’s initial burden of showing service was proper” where the affidavit established that

 process server drop served defendant who was inside the residence but refused to open the door).

              ii. Defendant’s Affidavit is insufficient to Overcome the Presumption that
                  Service was Valid and to Meet Defendant’s burden.

      Although Defendant claims in the Guttenberger Affidavit that he was not home on the day

 of service, this assertion fails to establish that service was improper. To meet his burden,

 Defendant “must present ‘strong and convincing evidence’ to rebut the presumption that service

 was proper.” Sportcrete, 2011 WL 13298767, at *4 (quoting Bodyup Fitness, LLC v. 2080039

 Ontario, Inc., 2008 WL 516996 at *3 (S.D. Fla. Feb. 23, 2008)).               This statement in the

 Guttenberger Affidavit is not “strong and convincing evidence” and is therefore insufficient to

 meet Defendant’s burden because it is not supported by any documents or corroborating testimony

 or evidence. Defendant could easily have submitted copies of his passport, or his alleged flight

 confirmation, verifying his alleged “trip out of the country.” Defendant could also have submitted

 an affidavit of his “friend, Althea Duffy” whose house Defendant claims to have been at on the



                                                   6
Case 2:19-cv-00590-SPC-MRM Document 59 Filed 08/06/20 Page 7 of 9 PageID 2848




 day of service. Defendant also mysteriously states that an unidentified “my friend” (it is unclear

 if it is the same friend, Althea Duffy or not, but probably was not because the Process Server

 certainly should have been able to tell the difference if Ms. Duffy had been the person speaking to

 him at the door) was at the house on February 3rd, the day when service was effectuated. Defendant

 fails to identify this “friend” or provide any supporting or corroborating support, such as an

 affidavit from the unidentified “friend” or a copy of the videotape that the unidentified “friend”

 allegedly made. In fact, Defendant failed to submit any evidence to corroborate his statement that

 he was not home on the day of service. See id. (finding defendant’s affidavit that conflicted with

 the process server’s affidavit was insufficient to meet defendant’s burden because the process

 server’s affidavit was more credible and defendant failed to provide any corroborating affidavits.).

 Moreover, Defendant’s self-serving statement alone does not constitute “strong and convincing

 evidence,” sufficient to overcome the conflicting, and more credible, testimony of the uninterested

 process server. Id.

      In fact, given that the Motion is Defendant’s second attempt to quash the service attempt,

 and that Plaintiffs’ prior Response [DE 36] previously pointed out the lack of corroborating

 evidence to support Defendant’s claims, the Defendant was well aware of the need to obtain and

 submit corroborating evidence or affidavits to support this self-serving claim that he was not at

 home, which he once again alleges in the current Motion. His failure to do so, even after the

 Plaintiffs pointed out the deficiencies of his Affidavit, is glaring. For these reasons, service was

 properly effectuated on Defendant by drop service, thus the Motion must be denied.

                   iii. Service was also made under Fed. R. Civ. P. 5(b)(2)(C)

      Although it is clear that the “drop service” made on February 3, 2020 was correct,

 appropriate, and effectuated service upon the Defendant, the Process Server, in an apparent “belt

 and suspenders” approach, also effectuated service by mailing a copy of the Summons and

                                                  7
Case 2:19-cv-00590-SPC-MRM Document 59 Filed 08/06/20 Page 8 of 9 PageID 2849




 Complaint to Defendant’s address, in accordance with Federal Rule of Civil Procedure 5(b)(2)(C),

 which specifies that service is complete upon mailing. As such, service was also effectuated

 utilizing this method.

      Defendant does not challenge the service of the Summons and Complaint by mail service;

 his only challenge in his Motion is based upon the “drop service” which was performed as well.

 Indeed, in his Affidavit, Defendant admits that the received the Summons and Complaint that were

 sent by mail: “… I did receive a copy of the Complaint by mail…” See Paragraph 4 of the Affidavit

 [DE 35]. Furthermore, the Defendant acknowledges in his Affidavit that he has been monitoring

 this case and reading the court filings, and that he emailed his attorney that there were “…filings

 in the case which he should review…” Id. at Paragraph 7.

      Given the lack of challenge to the mail service, Defendant’s Motion should be denied on this

 ground as well, and this case should proceed forthwith.

                                         CONCLUSION

      For the reasons set forth herein, Defendant’s Motion to Quash Service of Process must be

 denied.


 Dated: August 6, 2020                   Respectfully submitted,

                                         By: s/ Romin N. Currier
                                             Romin N. Currier
                                             Florida Bar No. 566985
                                             E-Mail: rcurrier@pincusandcurrier.com
                                             Pincus & Currier LLP
                                             1555 Palm Beach Lakes Blvd., Suite 320
                                             West Palm Beach, FL 33401
                                             Telephone:     (561) 868-1340
                                             Facsimile:     (561) 366-1310
                                             Counsel for Plaintiffs




                                                 8
Case 2:19-cv-00590-SPC-MRM Document 59 Filed 08/06/20 Page 9 of 9 PageID 2850




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 6, 2020, I electronically filed the foregoing
 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
 is being served this day on all counsel of record or pro se parties identified on the attached Service
 List in the manner specified, either via transmission of Notices of Electronic Filing generated by
 CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
 to receive electronically Notices of Electronic Filing.

                                                By: /s/ Romin N. Currier
                                                        Florida Bar No.: 566985




                                          SERVICE LIST

 Alan D. Sackrin, Esq.
 Sackrin & Tolchinsky, P.A.
 Attorneys for Defendant
 2100 East Hallandale Beach Blvd., Suite 200
 Hallandale Beach, FL 33009
 alan@hallandalelaw.com
 pleadings@hallandalelaw.com

        All counsel of record have been served with this document via Notice of Electronic Filing
 generated by the CM/ECF.




                                                   9
